                Case 19-10209-BLS              Doc 449         Filed 08/26/19       Page 1 of 14



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :
In re:                                                     :
                                                           :    Chapter 11
NOVUM PHARMA, LLC,                                         :
                                                           :    Case No. 19-10209 (BLS)
                                    Debtor.1               :
                                                                Related to Docket Nos. 382, 400
                                                           :
---------------------------------------------------------- x

        CERTIFICATION OF ANDRES A. ESTRADA WITH RESPECT TO THE
    TABULATION OF VOTES ON THE PLAN OF REORGANIZATION PURSUANT TO
      CHAPTER 11 OF THE BANKRUPTCY CODE PROPOSED BY THE DEBTOR

                  I, Andres A. Estrada, depose and say under the penalty of perjury:

                  1.       I am a Senior Managing Consultant of Corporate Restructuring Services,

employed by Kurtzman Carson Consultants LLC (“KCC”), located at 222 N. Pacific Coast

Highway, 3rd Floor, El Segundo, California 90245. I am over the age of 18 and not a party to

this action.

                  2.       On February 5, 2019, the Court entered the Order Appointing Kurtzman

Carson Consultants LLC as Claims and Noticing Agent for the Debtor Pursuant to 28 U.S.C.

§ 156(c), 11 U.S.C. § 105(a) and Del. Bankr. L.R. 2002-1(f), Nunc Pro Tunc to the Petition Date

[Docket No. 28], thereby designating KCC as the claims and noticing agent.

                  3.       On March 5, 2019, the Court entered the Order Under 11 U.S.C. § 327,

Fed. R. Bankr. P. 2014 and Del. Bankr. L.R. 2014-1 Authorizing the Employment and Retention

of Kurtzman Carson Consultants LLC as Administrative Agent to the Debtor, Nunc Pro Tunc to




1
         The last four digits of the Debtor’s federal tax identification number are 7895. The mailing address for the
         Debtor is 200 South Wacker Drive, 31st Floor, Chicago, IL 60606.




58448/0001-17743030v2
                Case 19-10209-BLS             Doc 449        Filed 08/26/19       Page 2 of 14



the Petition Date [Docket No. 99], thereby designating KCC as the administrative agent to,

among other things, provide balloting services.

                  4.      On July 24, 2019, the Court entered the Order (A) Approving Disclosure

Statement; (B) Scheduling Hearing on Confirmation of Plan; (C) Establishing Deadlines and

Procedures for (I) Filing Objections to Confirmation of Plan, (II) Claim Objections and

(III) Temporary Allowance of Claims for Voting Purposes; (D) Determining Treatment of

Certain Unliquidated, Contingent or Disputed Claims for Notice, Voting and Distribution

Purposes; (E) Setting Record Date; (F) Approving (I) Solicitation Packages and Procedures for

Distribution, (II) Form of Notice of Hearing on Confirmation and Related Matters and

(III) Forms of Ballots; (G) Establishing Voting Deadline and Procedures for Tabulation of

Votes; and (H) Granting Related Relief [Docket No. 400] (the “Solicitation Procedures

Order”),2 establishing, among other things, certain solicitation and voting tabulation procedures.

KCC was instructed to solicit, review, determine the validity of, and tabulate ballots submitted

with respect to the Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code

Proposed by the Debtor [Docket No. 382-1] (the “Plan”) by the holders of Claims in the Voting

Classes (as defined below) in accordance with the Solicitation Procedures Order. In addition,

KCC consulted with the Debtor and its counsel, as appropriate, to ensure compliance with the

Solicitation Procedures Order.

                  5.      KCC worked with the Debtor and its counsel to solicit votes to accept or

reject the Plan and to tabulate the ballots of creditors voting to accept or reject the Plan. Except

as otherwise noted, I could and would testify to the following based upon my personal

knowledge. I am authorized to submit this Certification on behalf of KCC.

2
         Terms not otherwise defined herein shall have the meanings ascribed to them in the Solicitation Procedures
         Order.



                                                         2
58448/0001-17743030v2
                Case 19-10209-BLS       Doc 449       Filed 08/26/19    Page 3 of 14



A.       Service and Transmittal of Solicitation Packages and Related Information

                  6.    Pursuant to the Solicitation Procedures Order, on July 26, 2019, KCC

caused to be served Solicitation Packages (as defined in the Solicitation Procedures Order) on all

known members of Classes 3, 4 and 5 in accordance with the Solicitation Procedures Order.

KCC also caused to be served the Confirmation Hearing Notice and Notice of Non-Voting Status

of with Respect to Unimpaired Classes on members of Classes 1, 2 and 8. KCC also caused to

be served the Confirmation Hearing Notice, the Notice of Non-Voting Status of with Respect to

Impaired Classes, the Disclosure Statement with Respect to Plan of Reorganization Pursuant to

Chapter 11 of the Bankruptcy Code Proposed by the Debtor [Docket No. 383-1], including the

Plan and all other exhibits annexed thereto and Solicitation Procedures Order (without exhibits)

on members of Classes 6, 7 and 9. Additionally, KCC caused to be served the Confirmation

Hearing Notice on all persons and entities listed in the creditor matrix and all other parties

required to receive such notice pursuant to the Solicitation Procedures Order. An affidavit

evidencing the service of the foregoing was filed with the Court on July 31, 2019 [Docket No.

415].

B.       The Tabulation Process

                  7.    The Solicitation Procedures Order established July 17, 2019 as the record

date (the “Record Date”) for determining which creditors and holders of interests were entitled

to receive Solicitation Packages and, where applicable, vote on the Plan. Pursuant to the

Solicitation Procedures Order, holders of Claims in Class 3 (Prepetition Secured Lender Claim),

Class 4 (Cardinal Claims) and Class 5 (General Unsecured Claims) (collectively, the “Voting

Classes”) were entitled to vote to accept or reject the Plan. No other classes were entitled to vote

on the Plan.




                                                  3
58448/0001-17743030v2
                Case 19-10209-BLS       Doc 449      Filed 08/26/19     Page 4 of 14



                  8.    Pursuant to the Solicitation Procedures Order, KCC relied on the Debtor’s

Schedules of Assets and Liabilities and the Claims information reflected in KCC’s CaseView

(“CaseView”) system to identify and solicit holders of Claims in the Voting Classes.

                  9.    Using the information outlined above, and with specific guidance and

approval from the Debtor’s counsel, KCC created a voting database reflecting the names of

holders in the Voting Classes, addresses of such holders, voting amounts and classification of

Claims in the Voting Classes. Specifically, using its CaseView system and voting database,

KCC generated ballots for holders of Claims entitled to vote to accept or reject the Plan.

                  10.   The Solicitation Procedures Order established August 23, 2019 at

4:00 p.m. (prevailing Pacific Time) as the deadline for receiving ballots to accept or reject the

Plan (the “Voting Deadline”).

                  11.   Pursuant to the Solicitation Procedures Order, KCC received and tabulated

ballots as follows: (a) each returned ballot was opened and inspected at KCC’s offices;

(b) ballots were date-stamped and scanned into KCC CaseView; and (c) all ballots received on or

before the Voting Deadline were then entered into KCC CaseView and tabulated in accordance

with the tabulation rules outlined in the Solicitation Procedures Order.

                  12.   Set forth below is a summary of the voting results:

                                      Total Ballots Received
                        Accept                                             Reject
      Number                      Amount                    Number                   Amount
                            Class 3 – Prepetition Secured Lender Claim
         1                    $ 15,211,049.12                   0                      $0.00
      (100 %)                     (100%)                      (0%)                     (0%)
                                     Class 4 –Cardinal Claims
          2                   $ 44,879,161.60                   0                      $0.00
       (100%)                     (100%)                      (0%)                     (0%)
                               Class 5 – General Unsecured Claims
         20                   $ 12,634,794.55                   0                      $0.00
       (100%)                     (100%)                      (0%)                     (0%)


                                                 4
58448/0001-17743030v2
                Case 19-10209-BLS       Doc 449       Filed 08/26/19    Page 5 of 14



                  13.   I have been advised by counsel to the Debtor that, of the ballots received

in Class 5 (General Unsecured Claims), eight (8) ballots were received from affiliates and

insiders of the Debtor. A report listing these ballots is attached hereto as Exhibit C. If these

ballots are excluded from the voting tabulation, the voting results for Class 5 is as follows:

                                      Total Ballots Received
                        Accept                                             Reject
      Number                      Amount                    Number                   Amount
                                Class 5 – General Unsecured Claims
         12                    $11,685,995.89                  0                       $0.00
       (100%)                      (100%)                    (0%)                      (0%)

                  14.   The final Ballot Report containing a summary of the Voting Classes is

annexed hereto as Exhibit A. The detailed Ballot Reports for Class 3 (Secured Lender Claim),

Class 4 (Cardinal Claims) and Class 5 (General Unsecured Claims) are attached to this

Certification as Exhibit B.




                           [Remainder of Page Intentionally Left Blank]




                                                  5
58448/0001-17743030v2
Case 19-10209-BLS   Doc 449   Filed 08/26/19   Page 6 of 14
Case 19-10209-BLS   Doc 449   Filed 08/26/19   Page 7 of 14




                    Exhibit A
                                                                 Case 19-10209-BLS                   Doc 449             Filed 08/26/19          Page 8 of 14
                                                                                                                 Exhibit A

                                                                                                       Summary of Voting Classes




   Class                                     Total    Unacceptable   Members   Members    Members    Members      % Members % Members                                                                              %$         %$
   Name           Class Description         Members      Votes        Voted    Accepted   Rejected   Abstained     Accepted  Rejected  Total $ in Class   Total $ Voted   $ Accepted    $ Rejected $ Abstained   Accepted   Rejected
     3   Prepetition Secured Lender Claim      1           0            1         1           0          0             100%         0%  $15,211,049.12    $15,211,049.12 $15,211,049.12       $0.00      $0.00       100%          0%
     4   Cardinal Claims                       2           0            2         2           0          0             100%         0%  $44,879,161.60    $44,879,161.60 $44,879,161.60       $0.00      $0.00       100%          0%
     5   General Unsecured Claims             75           0           20         20          0          0             100%         0%  $19,033,339.99    $12,634,794.55 $12,634,794.55       $0.00      $0.00       100%          0%




In re Novum Pharma, LLC
Case No. 19-10209 (KJC)                                                                                       Page 1 of 1
Case 19-10209-BLS   Doc 449   Filed 08/26/19   Page 9 of 14




                    Exhibit B
                          Case 19-10209-BLS        Doc 449      Filed 08/26/19      Page 10 of 14
                                                          Exhibit B

                             Detailed Ballot Report for Class 3: Prepetition Secured Lender Claim



                Ballot No.     Date Filed         Creditor Name                Voting Amount         Vote
                    10          08/20/2019 RGP Pharmacap, LLC                  $15,211,049.12       Accept




In re Novum Pharma, LLC
Case No. 19-10209 (KJC)                                  Page 1 of 1
                          Case 19-10209-BLS        Doc 449      Filed 08/26/19      Page 11 of 14
                                                          Exhibit B

                                     Detailed Ballot Report for Class 4: Cardinal Claims



    Ballot No.   Date Filed                        Creditor Name                           Voting Amount      Vote
        6         08/14/2019 Cardinal Health 105, LLC                                       $34,240,382.00   Accept
        7         08/14/2019 Cardinal Health 110, LLC (f/k/a Cardinal Health 110, Inc.)     $10,638,779.60   Accept




In re Novum Pharma, LLC
Case No. 19-10209 (KJC)                                  Page 1 of1
                          Case 19-10209-BLS         Doc 449      Filed 08/26/19    Page 12 of 14
                                                           Exhibit B

                                Detailed Ballot Report for Class 5: General Unsecured Claims


                                                                                      Voting
              Ballot No.     Date Filed                 Creditor Name                 Amount        Vote
                  17          08/21/2019   42 North, LLC                             $125,001.00   Accept
                  1           08/05/2019   Albers Medical Pharmacy                     $6,095.27   Accept
                  2           08/09/2019   AmerisourceBergen Drug Corporation      $2,397,485.00   Accept
                  18          08/21/2019   Athilio Pharma, LLC                             $1.00   Accept
                  14          08/21/2019   Avondale Investments Rx, LLC                    $1.00   Accept
                  23          08/23/2019   Benefit Advantage                              $25.00   Accept
                  15          08/21/2019   Benjamin Bove                                   $1.00   Accept
                  21          08/22/2019   Biopharma Operations LLC                  $186,573.87   Accept
                  19          08/21/2019   Champion Investments, LLC                       $1.00   Accept
                  9           08/16/2019   Deerfield Agency Inc                       $11,020.50   Accept
                  13          08/21/2019   Gavin Toepke                                    $1.00   Accept
                  11          08/20/2019   HodgsonRuss                                   $732.00   Accept
                  8           08/15/2019   Mirada Pharmaceuticals, LLC             $5,555,736.00   Accept
                  20          08/22/2019   MMIS, Inc.                                 $40,000.00   Accept
                  16          08/21/2019   Novos Growth, LLC                         $823,791.66   Accept
                  22          08/22/2019   PSKW, LLC d/b/a ConnectiveRx            $3,046,262.50   Accept
                  3           08/09/2019   Pursuit Sales Solutions, LLC                $9,000.00   Accept
                  12          08/20/2019   Robert G. Previdi                               $1.00   Accept
                  5           08/14/2019   Sonexus Health, LLC                       $425,236.00   Accept
                  4           08/12/2019   Sterling Pharmaceutical Services, LLC       $7,829.75   Accept




In re Novum Pharma, LLC
Case No. 19-10209 (KJC)                                  Page 1 of 1
Case 19-10209-BLS   Doc 449   Filed 08/26/19   Page 13 of 14




                    Exhibit C
                          Case 19-10209-BLS         Doc 449      Filed 08/26/19       Page 14 of 14
                                                           Exhibit C

         Detailed Report of Ballots Cast by Affiliates and Insiders of the Debtor for Class 5: General Unsecured Claims


                                                                                        Voting
               Ballot No.    Date Filed                 Creditor Name                   Amount           Vote
                   17         08/21/2019   42 North, LLC                               $125,001.00      Accept
                   18         08/21/2019   Athilio Pharma, LLC                               $1.00      Accept
                   14         08/21/2019   Avondale Investments Rx, LLC                      $1.00      Accept
                   15         08/21/2019   Benjamin Bove                                     $1.00      Accept
                   19         08/21/2019   Champion Investments, LLC                         $1.00      Accept
                   13         08/21/2019   Gavin Toepke                                      $1.00      Accept
                   16         08/21/2019   Novos Growth, LLC                           $823,791.66      Accept
                   12         08/20/2019   Robert G. Previdi                                 $1.00      Accept




In re Novum Pharma, LLC
Case No. 19-10209 (KJC)                                   Page 1 of 1
